831 F.2d 298
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re William T. WULIGER; Roger L. Kleinman, Non-PartyAppellants-Attorneys,Norman E. HINES, Plaintiff,v.GENERAL MOTORS CORPORATION, Defendant.
No. 87-3089
United States Court of Appeals, Sixth Circuit.
October 6, 1987.

ORDER
Before KEITH, MILBURN and ALAN E. NORRIS, Circuit Judges.


1
General Motors Corporation moves for leave to file a brief as amicus curiae.  Appellant-counsel responded in opposition, and GM replied.


2
Because the parties were unable to agree on a comprehensive discovery plan, in the proceedings below, the district court appointed a special master on December 19, 1986 and ordered his compensation paid by counsel.  Appellant-counsel timely appealed, contending that the order imposed a sanction under 28 U.S.C. Sec. 1927 which requires an attorney to satisfy the excess costs of dilatory litigation practices which 'multipl[y] the proceedings in any case unreasonably and vexatiously . . .'


3
We note, at the outset, that the district court's order did not delineate the legal grounds for imposing liability for the master's compensation upon counsel.  Assuming arguendo that appellants' premise is correct, we nonetheless conclude that we do not have jurisdiction of the appeal.  Appellants assert that since they are not parties to the underlying action, the order is appealable as a final order under 28 U.S.C. Sec. 1291, Optyl Eyewear Fashion Internat'l Co. v. Style Cos., 760 F.2d 1045, 1047 n.1 (9th Cir. 1985), citing to Mesirow v. Pepperidge Farm, Inc., 703 F.2d 339, 345 (9th Cir.), cert. denied, 464 U.S. 820 (1983), or as a collateral order.  Cheng v. GAF Corp., 731 F.2d 886 (2d Cir. 1983).  We do not reach that issue.  Although the December 19, 1986 order assessed liability, it failed to determine the ultimate amount of compensation to be paid the special master.  Under appellant's own case authority, therefore, the order is not reviewable.


4
It is ORDERED that appeal number 87-3089 is dismissed sua sponte for lack of jurisdiction and the motion for leave to file a brief as amicus curiae is denied as moot.